Citation Nr: 0728992	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-29 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for the private 
medical services the veteran received at Paradise Valley 
Hospital (PVH) in Phoenix, Arizona from September 20, 2004 to 
September 21, 2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to September 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision of the Carl T. Hayden VA Medical Center 
(VAMC) in Phoenix, Arizona.  A Travel Board hearing was held 
before the undersigned at the Phoenix, Arizona VA Regional 
Office in August 2006; a transcript of the hearing is of 
record.   


FINDINGS OF FACT

1. From September 20, 2004 to September 21, 2004 the veteran 
received treatment at PVH for acute appendicitis; all 
treatment provided was for a continued medical emergency and 
a VA or other federal facility was not feasibly available to 
provide the treatment.    

2.  The veteran is financially liable for the treatment 
received; from September 20, 2004 to September 21, 2004, he 
was enrolled in the VA health care system, had received VA 
medical services within the prior 24 months, and had no 
coverage under a health plan contract for payment or 
reimbursement of PVH.

3.  The condition for which the veteran was treated was not 
service connected and 
the veteran was not otherwise eligible for reimbursement 
under 38 U.S.C.A. § 1728. 

4.  The claim for payment or reimbursement for the expenses 
incurred by the veteran for treatment received from September 
20, 2004 to September 21, 2004 was timely filed within 90 
days of the date the veteran was discharged from PVH.






CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses for treatment 
provided to the veteran by PVH from September 20, 2004 to 
September 21, 2004 are met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.


II.  Factual Background

A September 20, 2004 PVH emergency room note shows that the 
veteran had been suffering from intermittent abdominal pain 
on and off for a month.  The pain had worsened 10 days prior 
prompting a visit to the VA in Tucson where he was receiving 
his medical care.  Then, within the prior 24 hours he noticed 
a significant exacerbation prompting his visit to the 
emergency room.  He reported nausea with some bilious emesis 
in the morning and significant abdominal pain that was 
exacerbated by any type of movement or pressure at the pain 
site.  He also had a subjective feeling of fevers, chills and 
rigors.  Physical examination showed that the veteran was 
tender and guarded in the right lower abdominal quadrant and 
had positive Rovsing and psoas signs.  A subsequent history 
and physical (H+P) noted that when the veteran had gone to 
Tucson, he saw a nurse practitioner who thought that his 
lower abdominal pain might have been diverticulitis.  As a 
result, she gave him Oral Cipro and Flagyl.  The pain did 
disappear but then the veteran got new abdominal pain, which 
brought him to PVH.  The H+P also indicated that a CT scan   
showed acute appendicitis.  The veteran was admitted to the 
hospital, the surgeon was called and the veteran received a 
successful appendectomy.  The veteran was then apparently 
discharged from PVH on September 21, 2004.  

October and November 2004 bills from PVH show that the 
veteran owed PVH several thousand dollars for the treatment 
he received from September 20, 2004 to September 21, 2004.  

In a December 2004 letter, Dr. S, the surgeon who performed 
the appendectomy, indicated that in his opinion the veteran 
did the right thing by coming to the PVH Emergency Room on 
September 20th.  The veteran was quite ill and needed to seek 
medical attention at the nearest emergency facility.  Had he 
not sought such immediate attention, he ran the risk of 
developing a ruptured appendix with peritonitis and this 
could have had serious consequences including death.  

In a June 2005 VAMC denial of reconsideration of the 
veteran's claim, an ambulatory care physician determined that 
the veteran's appendectomy at PVH did constitute emergency 
treatment, but a VA facility (i.e. the VAMC) had been 
feasibly available to provide the treatment.  The 
determination also indicated that the veteran did not have 
any health insurance coverage (other than VA healthcare).    

A July 2005 VA printout shows that the veteran is not service 
connected for any disability.

At his August 2006 hearing the veteran testified that on the 
night of September 19th he got home late and made himself a 
soy burger that he had had in his refrigerator for a long 
time.  He then woke up in the middle of the night with 
indigestion.  By the morning he felt worse and he decided he 
was not able to go to work.  His symptoms continued to get 
worse and by about mid afternoon, he was feeling extremely 
shaky with a headache and nausea and he thought that he had 
serious food poisoning.  Consequently, he sought immediate 
assistance at the hospital closest to his home, PVH.  

III.  Law and Regulations

There is no evidence (and the veteran does not allege) that 
the services he received at PVC were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at PVC was not for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).  

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

Payment or reimbursement for emergency treatment under 38 
U.S.C.A. § 1725 shall be the lesser of the amount for which 
the veteran is personally liable or 70 percent of the amount 
under the applicable Medicare fee schedule for such 
treatment. 
38 C.F.R. § 17.1005(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
IV.  Analysis

The veteran's original claim is not present in the claims 
folder.  It is reasonably established, however, that he filed 
a timely claim, as the VAMC's initial decision was issued in 
November 2004, less than 90 days after the veteran's 
treatment at PVH.  Consequently, as the veteran's claim must 
necessarily have been filed prior to the VAMC's decision, it 
must have been filed within 90 days of the September 20-21, 
2004 PVH treatment.  See 38 C.F.R. § 17.1004(d).

It is also reasonably established that the veteran's 
treatment at PVH was for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  It is clear from the record 
that at the time the veteran sought treatment at PVH, he was 
suffering from progressively severe pain associated with 
acute appendicitis, along with nausea, emesis and subjective 
feelings of fever and chills.  Given the acuity and 
progressiveness of this symptomatology, a prudent layperson 
could reasonably expect the absence of immediate medical 
attention to result in serious impairment to body functions 
or serious dysfunction of a bodily organ or part.

Regarding the feasibility availability of a VA facility for 
the veteran's treatment, the Board notes that PVH is 
approximately 4 miles from the veteran's home and that the 
VAMC (which is the closest VA hospital) is approximately 15 
miles from the veteran's home.  There are conflicting medical 
opinions of record whether the VAMC was feasibly available.  
The June 2005 VAMC MD determination found that VA facilities 
(i.e. the VAMC) were available to provide the treatment, but 
did not provide any rationale for this finding.  On the other 
hand, Dr. S's letter specifically indicated that the veteran 
took the prudent course of action by coming to the PVH 
Emergency Room on September 20th.   Dr. S specifically noted 
that the veteran needed to seek medical attention at the 
nearest emergency facility and that had he not sought such 
immediate attention, he ran the risk of developing a ruptured 
appendix with peritonitis, which could have had serious 
consequences including death.  Given Dr. S's letter combined 
with the veteran's own belief that he had serious food 
poisoning, and given the absence of a rationale for the June 
2005 VAMC MD finding, the Board finds that the weight of the 
evidence supports a finding that the VAMC was not feasibly 
available, and that an attempt to receive care there 
beforehand would not have been considered reasonable by a 
prudent layperson.  

The evidence also shows that the veteran's course of 
treatment at PVH was for a continued medical emergency.  The 
record suggests that he only remained hospitalized at PVH for 
one day after his surgery, which would appear to be just 
enough time to stabilize following his appendectomy.  There 
is no evidence of record to suggest that he remained at PVH 
beyond the point of stabilization.  

Further, it is clear from the record that the veteran was 
enrolled in the VA healthcare system and had received medical 
services within the prior 24-month period as he had been 
treated at the VA in Tucson only two weeks prior to his 
treatment at PVH.  Also, the bills the veteran submitted from 
PVH reasonably establish that he is financially liable for 
the treatment received there.  Additionally, in its June 2005 
determination the VAMC specifically found that the veteran 
did not have any health insurance coverage other than VA 
health care.  Finally, as mentioned above, the veteran is not 
eligible for reimbursement under 38 U.S.C.A. § 1728.  
Consequently, the provisions of 38 C.F.R. § 17.1002(e)-(i) 
supra do not prevent the veteran from receiving 
payment/reimbursement under 38 U.S.C.A. § 1725.

In summary, the evidence establishes that 
payment/reimbursement for the cost of the veteran's treatment 
at PVH was timely filed.  It also establishes that the 
veteran's initial care at PVH was emergent; that VA or other 
federal facilities were not feasibly available and that that 
the continued care he received until discharge on September 
21, 2004 was for a continued medical emergency.  Furthermore, 
he was enrolled in the VA health care system; had received 
services within the prior 24 months; was financially liable 
for the PVH treatment and had no applicable health 




coverage.  Consequently, payment or reimbursement for the 
claimed costs of the treatment from PVH is warranted.  


ORDER

Payment or reimbursement for the private medical services the 
veteran received at   PVH from September 20, 2004 to 
September 21, 2004 is granted subject to the regulations 
governing the payment of monetary awards including 38 C.F.R. 
§ 17.1005(a). 
  

____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


